Citation Nr: 1014161	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-33 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for a left shoulder 
condition.  

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a right foot 
condition. 

5.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depressive disorder.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1983 to October 
1983 and December 2003 to March 2005.  He also had periods of 
service in the U.S. Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

A Videoconference Board hearing was scheduled for August 6, 
2009, and the Veteran failed to appear.  The Veteran has not 
filed a motion for a new hearing.  Accordingly, the case will 
be processed as though the request for a hearing has been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

The Board notes that the Veteran's original psychiatric claim 
was made for service connection of PTSD.  The U.S. Court of 
Appeals for Veterans Claims (Court) recently held that a 
claim for service connection for PTSD may encompass claims 
for service connection of any mental disability that may 
reasonably be encompassed by several factors, including the 
claimant's description of the claim, the symptoms the 
claimant describes and the information the claimant submits 
or that the secretary obtains in support of the claim.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). The evidence 
of record shows a diagnosis of depressive disorder and that 
the Veteran seeks compensation for the symptomatology 
associated therewith.  Accordingly, the claim has been 
recharacterized as stated above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that the Veteran served in 
Iraq during Operation Iraqi Freedom from February 2004 to 
February 2005.  See DD Form 214.  His service records show 
that during a fuel mission in November 2004 the Veteran's 
vehicle was struck by an improvised explosive device (IED).  
See Veteran's November 2004 sworn statement.  The Veteran 
complained of shoulder and ankle pain following this 
incident, but examination revealed no injury or abnormality.  
See November 2004 emergency care record.  The Veteran relates 
his claimed disabilities to this incident.  

The Veteran was scheduled for three separate VA examinations 
in September 2006, August 2007 and May 2008 in furtherance of 
substantiating his claims for service connection of right and 
left shoulder disabilities, a back condition and a right foot 
condition, and failed to report to any of them.  The Veteran 
has stated that he has missed his VA appointments due to 
often being out of town because of the transient nature of 
his employment.  He also has related that he has missed 
appointments due to "personal difficulties."  He has 
changed addresses several times, but appears to have received 
notice of at least one of these examinations.  He requests 
that he be scheduled for another examination that he will 
"be sure" to attend.  See September 2008 statement of 
Veteran.

The Board recognizes that the RO has undertake substantial 
effort to assist the Veteran by providing him with several 
opportunities to report for VA examination.  However, given 
that the Veteran has provided some explanation for the 
previous failures to report, and he has insisted that he will 
report if given another opportunity, the Board finds that the 
a remand is warranted so that the Veteran can be given 
another opportunity to appear. 

The Board also cautions the Veteran concerning his own 
responsibility to cooperate with VA in these matters.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Veteran's responsibility of cooperating in the 
development of his claims includes report for and cooperating 
during the course of a VA examination.

Upon remand the Board finds that the Veteran should also be 
scheduled for a VA mental disorders examination.  The Veteran 
apparently declined a separation examination and a review of 
the record fails to disclose a diagnosis of PTSD.  However, 
the Veteran has been diagnosed as having depressive disorder 
and related that his problems "kinda snowballed" since his 
discharge from service.  He has also reported insomnia, as 
well as intrusive memories and dreams regarding his service 
in Iraq.  See February 2008 VA social work note.  This 
suggests that the Veteran may have a psychiatric disorder 
attributable to service.  Accordingly, the Board finds that 
the Veteran should be afforded a VA examination to address 
this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Board notes that up until April 2009 the Veteran 
was informally assisted by the Guernsey County Veterans 
Service Office.  The Veteran never formally appointed any 
entity as his representative, however, and it appears that he 
expressed the intent to do so.  See April 2009 letter from 
Veteran.  Accordingly, on remand the Veteran should be asked 
to clarify his representation.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran clarify his 
representation.  If he has not yet done so 
and desires a representative, he should 
submit a VA Form 21-22 to so indicate.

2.  Arrange for the Veteran to be afforded 
an orthopedic examination by an 
appropriate physician to determine the 
nature and etiology of his claimed 
disabilities of the right and left 
shoulders, back and right foot.  The 
examiner should obtain a complete, 
pertinent history from the Veteran and 
review the claims file in conjunction with 
the examination, giving particular 
attention to his service treatment 
records, lay assertions, and the pertinent 
medical evidence.  Based on a review of 
the record and examination of the Veteran, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or better probability) that 
the Veteran has any disabilities of the 
right and left shoulders, back and right 
foot attributable to service, particularly 
the November 2004 IED incident.  

Any and all opinions must be accompanied 
by a complete rationale.  If the examiner 
is unable to reach an opinion without 
resort to speculation, he or she should 
explain the reasons for this inability and 
comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it. 

When the Veteran is notified of the 
scheduling of the examination, he should 
be provided notice of the regulatory 
provisions regarding the consequences of 
failing to report for a scheduled VA 
examination.  38 C.F.R. § 3.655.

3.  Also, schedule the Veteran for a 
mental disorders examination by an 
appropriate physician to determine the 
presence, nature and etiology of any 
diagnosed psychiatric disorders, to 
include PTSD and depressive disorder.  The 
examiner should obtain a complete, 
pertinent history from the Veteran and 
review the claims file in conjunction with 
the examination, giving particular 
attention to his service treatment 
records, lay assertions, and the pertinent 
medical evidence.  Based on a review of 
the record and examination of the Veteran, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or better probability) that 
any diagnosed psychiatric disorder is 
attributable to service, particularly the 
November 2004 IED incident.

Any and all opinions must be accompanied 
by a complete rationale.  If the examiner 
is unable to reach an opinion without 
resort to speculation, he or she should 
explain the reasons for this inability and 
comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it. 

When the Veteran is notified of the 
scheduling of the examination, he should 
be provided notice of the regulatory 
provisions regarding the consequences of 
failing to report for a scheduled VA 
examination.  38 C.F.R. § 3.655.

4.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative (if one has been 
appointed) should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

